—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Dutchess County (Hersh, J.H.O.), dated December 23, 1997, which, inter alia, divided the balance of proceeds from the sale of the parties’ marital residence, which were held in a trust account, equally between the parties.
*522Ordered that the judgment is modified by adding thereto provisions that (1) the defendant shall pay to the plaintiff the sum of $6,983.80 representing his obligation for one-half of the amount which the parties stipulated on the record constituted the marital debt, and (2) the plaintiff and the defendant shall each pay $125.50 to the New York State Department of Taxation and Finance as provided in the same stipulation; as so modified, the judgment is affirmed insofar as appealed from, with costs to the plaintiff.
It is well settled that expenses incurred prior to the commencement of a divorce action constitute marital debt and should be equally shared by the parties (see, Gelb v Brown, 163 AD2d 189). At a hearing, the parties stipulated to various amounts of marital debt. Under the circumstances of this case, the debt should have been shared equally. Since the plaintiff has paid the defendant’s share of this marital debt, the defendant must reimburse the plaintiff for that amount. Furthermore, each party is required to pay an equal share of the money still owed to the New York State Department of Taxation and Finance.
The plaintiff’s remaining contentions lack merit. Altman, J. P., Friedmann, McGinity and Luciano, JJ., concur.